      Case 1:18-cv-12121-MKV-KNF Document 206 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        USDC SDNY
 RL 900 PARK LLC,                                                       DOCUMENT
                                                                        ELECTRONICALLY FILED
                             Plaintiff,                                 DOC #:
                                                                        DATE FILED: 8/27/2020
                      -against-

 SIMONE ENDER, et al,                                            1:18-cv-12121-MKV

                             Defendants.                                ORDER

                     -and-

 CENTRAL PARK PARTNERS NY LLC

                             Intervenor-Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff has submitted a motion [ECF #204] regarding Intervenor-Defendant Central

Park Partners NY LLC’s noncompliance with the Court’s Scheduling Order regarding discovery

[ECF #198]. Plaintiff’s letter was filed in violation of the Court’s Individual Practices, which

require the submission of a joint letter for all discovery-related disputes. See Individual Rules of

Practice in Civil Cases for Judge Mary Kay Vyskocil, Rule 3(D). Given the limited period for

discovery in this case, the Court will consider the letter. The Motion is GRANTED to the extend

set forth herein.

        IT IS HEREBY ORDERED that Intervenor-Defendant Central Park Partners NY LLC

must serve its initial disclosures on or before August 31, 2020. Failure to comply with this

deadline will result in sanctions, potentially including dismissal of Intervenor-Defendant’s claims

in this case and striking of its Answer.
      Case 1:18-cv-12121-MKV-KNF Document 206 Filed 08/27/20 Page 2 of 2




       IT IF FURTHER ORDERED that Intervenor-Defendant’s “Demand for a Bill of

Particulars” is stricken. This is not an available mechanism in federal court. See Federal Rule of

Civil Procedure 12(e)

       IT IS FURTHER ORDERED that a discovery compliance and status conference will be

held on September 9, 2020 at 10:30AM. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844.

       IT IS FURTHER ORDERED that all Parties to this case strictly must comply with the

Federal Rules of Civil Procedure, the Local Rules of this District, and the Court’s Individual

Practices, as well as all deadlines set in this case. Failure to do so will result in sanctions. There

will be no extensions of existing deadlines absent exceedingly good cause.




SO ORDERED.

                                                       _________________________________
Date: August 27, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
